DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nissan Motor (JP2016-059155A), cited on applicant’s IDS.
Nissan disclosed an electric rotary machine case, which has a cylindrical shape 1 and accommodates an electric rotary machine, the electric rotary machine case comprising: a passage (3m,3n, 5m, 5q, 5p) extending along a rotation axis direction of the electric rotary machine on an outer periphery of the electric rotary machine; and a protrusion portion protruding radially outward from an outer peripheral surface of the electric rotary machine case, the protrusion portion having the passage formed inside the protrusion portion, wherein the protrusion portion has a flat surface (3e,3f,5e,5f) in a cross-section orthogonal to a rotation axis of the electric rotary machine; (claim 2) wherein the flat surface is a surface vertically connecting an outermost diameter portion of the protrusion portion and an outer peripheral surface of the electric rotary machine case in the cross-section; (claim 3) wherein the rotation axis of the electric rotary machine extends in a horizontal direction; and the flat surface is longer in the rotation axis direction than in an up-down direction; (claim 4) wherein the passage is a passage through which a liquid medium for lubricating or cooling the electric rotary machine passes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, et al. (US2015/0246606), cited on applicant’s IDS, in view of Nissan Motor, cited above.
Katayama’s electric rotary machine casing 12 failed whereas Nissan Motor disclosed the features of claim 1. Nissan Motor showed that its electric rotary machine was used in automobiles (see description of fig. 11) and is therefore an equivalent structure known in the art.  Because these two electric machines were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Nissan Motor’s for Katayama’s electric rotary machine in Katayama.  This resulted in Nissan’s electric rotary machine case arranged below a passenger compartment or a luggage compartment of the vehicle: and the flat surface is provided below the rotation axis and further on a front side or rear side of the vehicle than the rotation axis; (claim 6) wherein the electric rotary machine case is supported by a frame member (30a,30b,30c,32) extending in a vehicle width direction; and the protrusion portion faces the frame member in a front-rear direction of the vehicle and overlaps at least a part of the frame member when viewed from the front-rear direction; (claim 7)wherein the electric rotary machine case has a fastening portion fastened to the frame member (at 30a, 30b, 30c), and the protrusion portion is located further on a side away from the frame member than the fastening portion; (claim 8) wherein the flat surface is provided at a position facing in the front-rear direction with a vehicle component arranged in proximity to the electric rotary machine case in the front-rear direction of the vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/          Primary Examiner, Art Unit 2837